            Case 3:19-cv-00262-SDD-RLB          Document 1       04/30/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

TWINDA A. TASKER              *                       CIVIL ACTION NO.: 3:19-cv-262
                              *
VERSUS                        *                       JUDGE ___________________
                              *
BRYAN LEE MCCABE, BMC         *                       MAGISTRATE ________________
TRUCKING, LLC, and GREAT WEST *
CASUALTY COMPANY              *

                                    NOTICE OF REMOVAL

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
THE MIDDLE DISTRICT OF LOUISIANA:

       PLEASE TAKE NOTICE that Defendants, Great West Casualty Company and Bryan

Lee McCabe., through undersigned counsel, pursuant to 28 U.S.C. §§1332, 1441, and 1446,

respectfully remove from the 23rd Judicial District Court for the Parish of Ascension, State of

Louisiana, in which this case is now pending under the name and style: Twinda A. Tasker vs.

Bryan Lee McCabe, BMC Trucking, LLC, and Great West Casualty Company, Suit No.: 124931,

Division “B”, (hereinafter referred to as the “State Court Action”), to the United States District

Court for the Middle District of Louisiana.        Defendants reserve all rights with regard to

challenging the perfection of service upon any of them in the State Court Action. In support of

this Notice of Removal, defendants aver as follows:

       1.       28 U.S.C. § 1441 provides that “Any civil action, brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.”

       2.       28 U.S.C. § 1332 provides that “District courts shall have original jurisdiction of

all actions where the matter in controversy exceeds the sum or value of $75,000.00, exclusive of
             Case 3:19-cv-00262-SDD-RLB           Document 1        04/30/19 Page 2 of 6



interest and costs, and is between (1) citizens of different states....”

        3.       Plaintiff fax-filed the State Court Action on or about March 6, 2019. The original

was subsequently filed with the clerk of court on March 11, 2019.            Great West Casualty

Company received a copy of the initial pleading on or about April 10, 2019; their registered

agent, the Louisiana Secretary of State, was served on April 3, 2019. Bryan Lee McCabe

received a copy of the lawsuit via certified mail, averred to be “long arm service” by Plaintiff’s

counsel, on April 1, 2019. Per the state court records and to the moving parties’ knowledge,

BMC Trucking, LLC has not yet been served.

        4.       This removal is being filed within thirty (30) days of proof of service of Great

West Casualty Company and Bryan Lee McCabe, in accordance with 28 U.S.C. § 1446. A copy

of the Petition for Damages is attached hereto as part of the state court record. (See Exhibit “1”

in globo).

        5.       Diversity of citizenship exists pursuant to 28 U.S.C. § 1332 because, according to

the petition, plaintiff, Twinda A. Tasker, is a domiciliary of the Parish of Iberville, State of

Louisiana.

        Furthermore, defendant, Great West Casualty Company is a foreign insurance

corporation formed under the laws of the State of Nebraska with its principal place of business

located in Dakota County, Nebraska; BMC Trucking, LLC is a foreign business incorporated in

the State of Iowa with its principal place of business located in Milford, Iowa; and Bryan Lee

McCabe is an adult resident and domiciliary of the State of Iowa. (See Exhibit “2” in globo).

        6.       As such, the parties are completely diverse in their citizenship and the court has

original jurisdiction pursuant to 28 U.S.C. §1332. Defendants, Great West Casualty Company

and Bryan Lee McCabe, therefore, are entitled to remove this action to federal court pursuant to
                                                   2
            Case 3:19-cv-00262-SDD-RLB            Document 1       04/30/19 Page 3 of 6



28 U.S.C. §1441.

       7.       In the State Court Action, Plaintiff alleges that on or about March 6, 2018,

Adrienne Tasker was operating a vehicle on LA Highway 30 in Gonzales, Louisiana, with

Plaintiff, Twinda A. Tasker, as a passenger, when their vehicle was allegedly rear-ended by a

vehicle operated by Bryan Lee McCabe.

       As a result of the collision, Plaintiff alleges that she has sustained “severe injuries.” She

further alleges that she received medical treatment and “incurred numerous medical bills

incidental thereto.” She continues that “she is still suffering from the injuries received in this

accident and may have sustained permanent injury.” (See Exhibit “1”).

       8.       Although La. Code Civ. P. art. 893 precludes a party from pleading a specific

monetary amount of damages, when a specific amount of damages is necessary to confer

jurisdiction, establish the right to a jury trial, or disavow federal court jurisdiction, then “. . . a

general allegation that the claim exceeds or is less than the requisite amount is required”. Here,

the petition contains no such limitation. See Chambers Med. Found. v. Chambers, 05-786, 2006

U.S. Dist. LEXIS 49292, 2006 WL 1895479, at 2 n. 3 (W.D. La. 01/23/2006), citing St. Paul

Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 58 S.Ct. 586, 591, 82 L.Ed. 845 (1938)

(“In Louisiana state court cases, plaintiffs are generally prohibited from alleging a monetary

amount of damages in the petition. La. Code Civ. P. Art. 893 (as amended by Acts 2004, No.

334). However, if the claim seeks less than the requisite amount for the exercise of federal

jurisdiction, plaintiffs are now required to so allege in the petition. Id.

       Here, the petition contains no such limitation. Failure to do so creates a presumption that

the jurisdictional amount necessary to confer jurisdiction is present. Moreover, “[d]istrict courts

within this Circuit have held that the absence of such an allegation amounts to a ‘tacit


                                                   3
            Case 3:19-cv-00262-SDD-RLB          Document 1       04/30/19 Page 4 of 6



concession’ that ‘the damages sought by the plaintiff exceed $75,000.’” Pooley v. State Farm

Mut. Auto. Ins. Co., 2013 U.S. Dist. LEXIS 93637, 2013 WL 3356873 (E.D. La. 07/03/2013),

citing Kerr v. State Farm Fire & Cas. Co., 11-113, 2011 U.S. Dist. LEXIS 59101, 2011 WL

2160871, at 2 (M.D. La. 06/01/2011).         Given the court’s strict adherence to the pleading

requirements set forth in La. Code Civ. Proc. Art. 893 and the clear lack of any jurisdictional

statement in the petition, plaintiff has in effect, conceded that the requisite jurisdictional amount

is in controversy.

       9.       Notwithstanding the clear absence of any jurisdictional statement, the allegations

alone are sufficient to establish that the jurisdictional amount is met. See De Aguilar v. Boeing

Co., 47 F.3d 1404, 1412 (5th Cir. 1995). Courts in this circuit have held that “[t]he number and

nature of the alleged injuries and damages sought weigh in favor of finding that it is facially

apparent from plaintiff's petition that the amount in controversy exceeds $ 75,000.” Nelson v.

Family Dollar Stores of La., Inc., 2005 U.S. Dist. LEXIS 3316, 2005 WL 517504 (E.D. La.

02/18/2005). For example, in Robinson v. Delchamps, Inc., 1998 U.S. Dist. LEXIS 9882, 1998

WL 352131, 1 (E.D. La. 06/30/1998), the court noted that the plaintiff alleged nine different

types of damages, including both past and future physical and mental pain and suffering, loss of

income, and medical expenses, which was sufficient to satisfy the amount in controversy

pleading requirement.

       Likewise, in Nelson, supra, plaintiff’s alleged spinal injury, headaches, dizziness, blurred

vision, and past, present and future damages also adequately met the amount in controversy

pleading standard. Here, Plaintiff alleges severe injuries that resulted in medical bills, and said

injuries are continuing and permanent.       As there is no end to Plaintiff’s injuries in sight,

Accordingly, based upon the face of the petition, movers assert that the amount in controversy is


                                                 4
         Case 3:19-cv-00262-SDD-RLB                 Document 1           04/30/19 Page 5 of 6



met.

       10.       This removal is made with defendants reserving all rights to assert and plead any

and all defenses to the claim, including, but not limited to, those defenses specifically

enumerated in Rule 12(b) of the Federal Rules of Civil Procedure.

       11.       Pursuant to 28 U.S.C. §1446(a), defendants attach as Exhibit “1” a copy of the

state court records currently in its possession.

       12.       Pursuant to 28 U.S.C. §1446(d), defendant has provided the appropriate notice of

filing of this notice of removal to the plaintiff and to the Civil District Court for the Parish of

Orleans, State of Louisiana. A copy of the Notice of Filing is attached as Exhibit “3”.

       13.       Pursuant to 28 U.S.C. §1447(b), defendant will file with this court within ten days

the following:

        (a)      A list of all parties still remaining in this action;

        (b)      A copy of all pleadings, including answers, filed by those parties in state court;

        (c)      Copies of returns on service of process on those parties filed in state court.

       WHEREFORE, defendants, Great West Casualty Company and Bryan Lee McCabe,

respectfully prays that the above action now pending in the Civil District Court for the Parish of

Orleans, State of Louisiana, Docket No. 2018-6194, Division “N” Section “8,” be removed from

the state court to the docket of the United States District Court for the Eastern District of

Louisiana.




                                                     5
         Case 3:19-cv-00262-SDD-RLB            Document 1       04/30/19 Page 6 of 6



                                             Respectfully submitted,

                                             LOEB LAW FIRM

                                      BY:    /s/ Sean McAllister
                                             J. SCOTT LOEB (#25771)
                                             SEAN MCALLISTER (#35900)
                                             1180 West Causeway Approach
                                             Mandeville, Louisiana 70471
                                             Telephone:     (985) 778-0220
                                             Facsimile:     (985) 246-5639
                                             Email:         sloeb@loeb-law.com
                                                            smcallister@loeb-law.com

                                             Attorneys for Defendants, Great West Casualty
                                             Company and Bryan Lee McCabe


                                CERTIFICATE OF SERVICE

         I hereby certify that on this 30th day of April 2019, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system which will send a notice of electronic
filing to counsel for all parties to this proceeding.

                                             /s/ Sean McAllister
                                             SEAN MCALLISTER




                                                6
